HAWKINS, Judge.
Conviction is for possessing equipment for the manufacture of intoxicating liquor, punishment being one year in the penitentiary.
There appears in the transcript two notices of appeal, one dated April 20, 1931, the other dated April 29, 1931. The statement of facts was filed in the trial court more than ninety days after the last notice of appeal was entered. The statement of facts is not entitled to consideration. See subdivision 5, article 760, C. C. P. (1925); Bailey v. State, 104 Texas Crim. Rep., 150, 282 S. W., 804; Clark v. State, 105 Texas Crim. Rep., 490, 288 S. W., 1075; Guerra v. State, 105 Texas Crim. Rep., 410, 288 S. W., 1084; Courser v. State, 106 Texas Crim. Rep., 146, 291 S. W., 236.
No bills of exception are brought forward in the record.
The judgment is affirmed.

A ffirmed.